Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-13,16-18, 20-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (2010/0190321) in view of Yang (6,911,391).
Oh teaches a method of forming a diffusion barrier comprising:
- providing a substrate comprising a silicon surface and
- forming a TiSi layer directly on the silicon surface – see as per [0035], contact plugs 71 (see Fig. 3) are formed of TiSi and they are formed directly on layer 69, defined as a metal silicide layer (i.e. comprises silicon) [0033].
	Oh further teaches that the plugs, 71, comprise any combination of TiSi and TiSiN, therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a TiSi layer and a (subsequent) TiSiN layer with an expectation of success in forming an operable contact plug.
	Oh, however, while teaching cyclical deposition throughout the specification, is silent on precisely how the TiSi and TiSiN layers are formed. 
	Yang teaches that a useful manner of forming TiSI and TiSiN layer is through a cyclical process wherein titanium, silicon (and as needed) nitrogen precursors are applied in sequence (col 5, line 30 – col 6, line 32).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the cyclical method of Yang of forming the TiSi and TiSiN layers of Oh as Oh is silent on the method but generally teaches cyclical CVD processes and Yang teaches that such a process is an operable manner of forming the same, and further that the steps are formed in-situ (i.e. within the same chamber).
	Regarding claims 2 and 21, Yang teaches 550 C or less (col 11, lines 5-25).
	Regarding claim 3, the process as described does not include plasma for the TiSi and TiSiN processes – see relative to a TiN process as per col 5, line 30- col 6, line 6).
	Regarding claims 4, 5 and 18, Yang teaches SiH4 (col 5 citation).
Regarding claim 7, Yang teaches that any of chlorosilane, dichlorosilane, silicon tetrachloride and hexachlorodisilane are operable precursors for the process – it would have been further obvious to apply any one or more of the operable precursors as the second precursor with an expectation of operability.
	Regarding claim 8, Yang teaches that there are number of operable Ti precursors – to apply a different one in a different portion of the process would not have been inventive based on the teachings of Yang.  Further, one would operably apply a mixture of more than one precursor, such as applying both the first and second Ti precursor in each portions of the process.
	Regarding claims 9 and 10, as per Fig. 3B Yang teaches purge steps in between precursor applications – while not depicting TiSiN, it is understood that the purge steps are applicable between all pulses.
	Regarding claims 11 and 12, as per the col 3 citation, the entire process of Yang includes forming Ti, TiN and TiSi and TiSiN layers.  To carry out multiple cycles of TiN followed by exposing the substrate then to multiple cycles of silicon would be a mere change of the sequence of applying the materials compared to what is demonstrated in the figures.  As per MPEP 2144.04 IV. B. a change of sequence of adding ingredients is obvious without a showing of criticality.  In this case, one would form a TiSiN layer by applying multiple alternate cycles of any of the precursors such as claimed.  As per Figs. 2A-C, Yang exemplifies alternating pulses of a first compound with the second compound or else multiple pulses of the second compound to one of the first.  While exemplifying these two sequences, the general teachings include that any number of pulses of reactants are operable in order to make the desired layers.
It is also understood that in any case a complete monolayer is not always formed with one pulse and the claim only requires one monolayer, therefore in the event that one pulse does not form a full monolayer it would have been obvious additionally for that reason to apply more than one pulse/cycles of each and any gas.  One would therefore apply multiple alternate cycles with an expectation of forming an TiSiN region.
	Regarding claims 13, 22 and 23, further to the arguments applied to claims 11 and 12, while Fig. 2C shows just two reactants in the event of a third reactant it would be operable to include any number of pulses of each per the teachings of Yang.  In regard to the order, Yang further teaches soaking a TiN layer (col 3, lines 3-5 for example) and therefore the operability of applying the silicon compound as the last reactant.  Further to claim 23, as described above, the art generally teaches any number of pulses is operable, therefore to apply ratio of 5 would have been obvious without a showing of criticality.
Regarding claims 16 and 30, Oh further teaches that the contact plug comprises W containing materials [0035].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to further include tungsten in the contact plug as Oh teaches that the combination is operable.  Oh generally teaches vapor deposition processes, and Examiner takes Official Notice that it would have been obvious to form such a layer using tungsten hexafluoride, a very well-known tungsten precursor. 
	Regarding claim 17, all elements of the claim are met as per above, see claims 1 and thermal process per claim 2 as well as the teaching of a silicon substrate.  
Regarding claim 20, Yang teaches that any of chlorosilane, dichlorosilane, silicon tetrachloride and hexachlorodisilane are operable precursors for the process.

Claims 6 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Oh and Yang, in further view of Saito (5,104,694).
The teachings of Yang include that the substrate is operably a silicon substrate (col 13, lines 4-20), but the teachings do not include a native oxide removal step.
Saito teaches that prior to performing a CVD process on a silicon substrate, it is useful to apply a silane gas (i.e. inorganic, halide free silane) in order to remove the native oxide (see claim 1).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane gas of Saito to remove the native oxide in the method of Yang as per Saito it is understood that there is native oxide on a silicon substrate and this is operably removed using silane.
Regarding claim 19, all elements are met by the combined art – Saito teaches the silane gas process “in the reaction chamber”, i.e. in situ.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Yang in view of Shue (6,271,136).
	The teachings of Oh and Yang are applied above, including teaching TiN and TiSiN layers, formed by cyclic CVD as per Yang, but not teaching varying concentration of the components of the TiSiN layer.  Shue teaches that it is useful to increase the concentration of Si in surface portion of a TiSiN film in order to form an effective barrier layer (col 3, lines 42-58).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to increase the Si concentration (thereby decreasing the N and Ti concentration) at the surface of the TiSiN layer of Yang and Oh as Shue teaches that this has advantages.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Yang, in further view of Yeom (2006/0183301) 
The teachings of Oh as described above include the contact plug that comprises TiSi but is silent on polysilicon (and therefore a Schottky barrier).
Yeom teaches that a contact plug includes polysilicon and TiSi in sequence [0062].  Based on the combined teachings, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to form a layer of polysilicon of Yeon and then the TiSi and TiSiN layers of Oh in making an operable contact plug.  As per MPEP 2143 I, combining known methods and/or products for predictable solutions is an exemplary rationale for combination.   
	In regard to the Schottky barrier, such a barrier is necessarily produced by the process of carrying out the formation of a TiSi region on the same substrate as claimed, therefore, by forming a TiSi region on such the semiconductor substrate, a Schottky region is necessarily formed.  It is further noted that if the claimed steps result in the formation of a Schottky barrier, then the same process steps by the prior art would necessarily result in the same formation.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office agrees the 112 rejection has been overcome.  In regard to the teachings of Yang, the teachings are now combined with Oh who teaches employing TiSiN and TiSi layers as claimed, with Yang being applied for the method of forming.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715